996 F.2d 270
Scott NELSON and Vivian Nelson, Individually and asHusband/Wife, Plaintiffs-Appellants,v.SAUDI ARABIA, King Faisal Specialist Hospital, Royspec,Defendants-Appellees.
No. 89-5981.
United States Court of Appeals,Eleventh Circuit.
July 27, 1993.

Jorge A. Duarte, P.A., Miami, FL, for plaintiffs-appellants.
Anthony D'Amato, Northwestern University School of Law, Chicago, IL, for Nelson.
Maureen E. Mahoney, Lathan & Watkins, Washington, DC, for Saudi Arabia.
Marc Cooper, Cooper, Wolfe & Bolotin, P.A., Miami, FL, for King Faisal Hosp. and SA.
Douglas Letter, Appellate Staff, Civ. Div., Dept. of Justice, Washington, DC, for U.S. amicus.
Appeal from the United States District Court for the Southern District of Florida.  (No. 88-1791-CIV-LCN), Lenore Carrero Nesbitt, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before EDMONDSON and BIRCH, Circuit Judges.*
PER CURIAM:


1
In the light of Saudi Arabia, et al. v. Nelson, --- U.S. ----, 113 S. Ct. 1471, 123 L. Ed. 2d 47 (1993), our prior opinion in this case, 923 F.2d 1528, is VACATED and the cause is REMANDED to the district court for dismissal in accordance with the Supreme Court's judgment.


2
VACATED AND REMANDED.



*
 Judge Re resigned on May 1, 1991 and did not participate in this decision.   This decision is rendered by quorum.  28 U.S.C. § 46(d)